 


110 HRES 713 IH: Congratulating the Ukrainian people for the holding of free, fair, open and transparent parliamentary elections on September 30, 2007, in a peaceful manner consistent with Ukraine’s democratic values and national interest, in keeping with its commitments as a participating State of the Organization for Security and Cooperation in Europe.
U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 713 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2007 
Mr. Hastings of Florida (for himself, Mr. Hoyer, Ms. Slaughter, Mr. Smith of New Jersey, Ms. Solis, Mr. Butterfield, Mr. Aderholt, Ms. Kaptur, Ms. Matsui, Ms. Moore of Wisconsin, Ms. Kilpatrick, Mr. Payne, and Mr. Pitts) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Congratulating the Ukrainian people for the holding of free, fair, open and transparent parliamentary elections on September 30, 2007, in a peaceful manner consistent with Ukraine’s democratic values and national interest, in keeping with its commitments as a participating State of the Organization for Security and Cooperation in Europe. 
 
 
Whereas the International Election Observation Mission led by the Organization for Security and Cooperation in Europe (OSCE), led by parliamentarians of the OSCE Parliamentary Assembly, declared the September 30 2007 pre-term parliamentary elections in Ukraine were conducted mostly in line with OSCE commitments and other international standards for democratic elections and in an open and competitive environment; 
Whereas voting was conducted in an orderly and transparent manner and International Election Observation Mission observers assessed the voting process as good or very good in 98 percent of the nearly 3,000 polling stations visited, notwithstanding some shortcomings, notably with respect to the quality of voter lists; 
Whereas the vote count was assessed as good or very good in 94 percent of the International Election Observation Mission reports; 
Whereas the Ukrainian people, most spectacularly during the Orange Revolution of 2004, demonstrated their ability to resolve political differences through nonviolent protest and in a manner consistent with democratic principles; 
Whereas, despite the real democratic gains made by the Ukrainian people since the Orange Revolution, serious political disputes between President Victor Yushchenko and Prime Minister Victor Yanukovich, rooted in weak constitutional delineations of their powers, resulted in a political crisis earlier this year; 
Whereas after weeks of tense standoff, agreement was reached on May 27, 2007 among the President, Prime Minister and parliamentary chairman stipulating new parliamentary elections for September 30; 
Whereas the United States Congressional delegation to the 16th annual session of the OSCE Parliamentary Assembly in Kyiv received assurances from President Yushchenko and other prominent Ukrainian officials that Ukraine would not backtrack on the path to political reform and good governance; and 
Whereas the United States Congress has consistently demonstrated strong bipartisan support for an independent, democratic Ukraine: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the people of Ukraine for holding free, fair, open and transparent parliamentary elections on September 30, 2007, in a peaceful manner consistent with Ukraine’s democratic values and national interest, in keeping OSCE standards on democratic elections; 
(2)welcomes the strong relationship formed between the United States and Ukraine since the restoration of Ukraine’s independence in 1991 and especially following the 2004 Orange Revolution; 
(3)expresses strong and continuing support for the efforts of the Ukrainian people to build upon the democratic gains of the Orange Revolution by strengthening respect for human rights and the rule of law, including an independent judiciary; 
(4)recognizes that the consolidation of democracy and the rule of law, and combating corruption, in Ukraine will further strengthen its independence and sovereignty, enhancing Ukraine’s aspirations for full integration with the West and serving as a positive role model for other post-Soviet countries; 
(5)calls for the timely formation of a government that reflects the will of Ukrainian voters and advances political stability and democratic development, with a special focus on the constitutional framework, in order to address the important issues facing Ukraine; and 
(6)pledges its continued assistance to the further development of a free and transparent democratic system in Ukraine based on the rule of law, a free market economy and consolidation of Ukraine’s security and sovereignty. 
 
